Citation Nr: 0403497	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-22 690A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
May 15, 1974, decision of the Board of Veterans' Appeals 
(Board), which denied service connection for defective 
hearing.

(The issue of entitlement to an effective date earlier than 
November 30, 1992, for service connection for tinnitus, will 
be the subject of a separate decision of the Board.)



REPRESENTATION

Moving party represented by:  Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The Moving Party had active service from September 1968 to 
June 1970, to include combat service in the Republic of 
Vietnam.

In a letter received in November 2000, the Moving Party 
alleged CUE in a May 15, 1974 Board decision.  In June 2001, 
the Board wrote to the Moving Party, advising him of the 
statutory authority and citation to the Code of Federal 
Regulations for rules relating to CUE requests (38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1400).  In March 2002, the Board issued 
a decision denying the Moving Party's motion.

The Moving Party subsequently appealed this decision to the 
Court of Appeals for Veterans Claims (Court).  In June 2003, 
the Court vacated the Board's March 2002 decision and 
remanded the case to the Board for proceedings consistent 
with a Joint Motion for Remand. 


FINDINGS OF FACT

1.  The May 1974 Board decision denied service connection for 
defective hearing.

2.  The Board did not consider a doctors opinion linking 
current defective hearing to service.

3.  The Board had no basis of rejecting the doctor's opinion.


CONCLUSION OF LAW

The May 1974 Board decision contained CUE in failing to grant 
service connection for defective hearing.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Criteria

A.  Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

B.  CUE

Under 38 U.S.C.A. § 7111, the Board has, for the first time, 
been granted the authority to revise a prior decision of the 
Board on the grounds of CUE.  A claim requesting review under 
the new statute may be filed at any time after the underlying 
decision is made.  Pursuant to a recently issued opinion of 
the VA General Counsel, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 
(1998), the Board's authority applies to any claim pending on 
or filed after the date of enactment of the statute, November 
21, 1997.  See 38 C.F.R. § 20.1400.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  38 C.F.R. § 20.1404(b).

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes CUE, the prior decision 
shall be reversed or revised.  A request for revision of a 
Board decision based on CUE may be instituted by the Board on 
its own motion or upon request of the claimant.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

[A] very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

38 C.F.R. § 20.1403(a).

The record to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c).

Examples of situations that are not CUE are: (1) A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) The Secretary's failure 
to fulfill the duty to assist.  (3) A disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has defined CUE as an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 3 
Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
233, 235-36 (1993).

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Moreover, the error must be one that would have manifestly 
changed the outcome at the time that it was made. Kinnaman v. 
Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of 
error, of fact or of law, that when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds cannot differ, that the results would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The "benefit of the doubt" rule of 38 U.S.C.A. 5107(b) does 
not apply to a motion to revise a Board decision due to CUE.  
38 C.F.R. § 20.1411(a).

II.  Factual Background

The moving party's service medical records are negative for 
manifestations, or complaints of hearing loss.  Service 
medical records at the time of the moving party's separation 
examination in June 1970 show that audiometry testing was not 
done; his hearing was recorded as 15/15, bilaterally, for 
whispered voice.

The RO first received a claim for VA compensation benefits 
from the moving party in 1973, accompanied by a November 1972 
VA medical statement, indicating that the moving party's 
hearing was not within satisfactory measurement limits and 
suggesting further evaluation by an otologist or ear 
specialist.  The RO denied service connection for defective 
hearing in July 1973.

In July 1973, Herbert Kean, M.D., wrote that he had seen the 
moving party in July 1973 because of hearing loss and 
tinnitus in both ears.  Dr. Kean reported that "an audiogram 
showed a severe acoustic trauma caused by exposure to loud 
noises while in the military."  Results of the audiogram 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
65
LEFT
15
10
15
-
50

In October 1973, the RO confirmed the denial of service 
connection for hearing loss.  The moving party submitted a 
notice of disagreement in October 1973, and the RO issued a 
statement of the case in December 1973.

In May 1974, the Board found that the Moving Party's hearing 
loss was first reported in November 1972, which was too 
remote from service.  The Board concluded that defective 
hearing was neither incurred in nor aggravated by service, 
nor present to the requisite degree within one year following 
separation from service.

III.  Legal Analysis

Law and regulations governing service connection were in, 
pertinent part, essentially the same at the time of the May 
1974 decision, as they are today.  They provided that service 
connection would be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002) (formerly 38 U.S.C.A. §§ 312, 
313); 38 C.F.R. § 3.307, 3.309 (2003).

The Board denied the claim for defective hearing on the basis 
that defective hearing was neither present during active 
service nor at separation, and that hearing loss was 
initially diagnosed more than one year subsequent to the 
Moving Party's separation from service.

The Moving Party points out that the Board failed to fully 
consider Dr. Kean's July 1973 statement in the May 1974 
decision.  In that decision the Board noted that Dr. Kean had 
attributed the veteran's hearing loss to acoustic trauma, but 
failed to note that he had attributed the severe acoustic 
trauma to loud noises while in the military.

The remaining question is whether this failure manifestly 
changed the outcome.  That is, is it absolutely clear that a 
different result would have ensued?

The Moving Party's assertion that the Board failed to 
consider Dr. Kean's statement qualifies as more than a mere 
disagreement of the Board's weighing of facts before it.  The 
assertion instead questions whether the correct facts were 
before the Board in May 1974.  

In its previous decision, the Board found that the 1974 
decision could have found Dr. Kean's opinion to be of limited 
probative value because he provided no rationale for the 
opinion, he based his opinion on a history reported by the 
veteran, and that there was negative evidence in the form of 
the silent service medical records and absence of evidence of 
hearing loss in the years prior to service.  

In the Joint Motion, VA's General Counsel agreed that Dr. 
Kean's opinion could not have been rejected based on the lack 
of a review of the records, and that the Board could not have 
rejected Dr. Kean's opinion on the basis of the negative 
evidence.  Cf. Maxson v. Principi, 230 F.3d 1330 (Fed. Cir. 
2000).  The Board is bound by such agreements of the General 
Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002) (providing 
that the Board will be bound in its decisions by instructions 
of the Secretary); Burke v. Brown, 8 Vet. App. 376 (1995) 
(per curium); Bond v. Brown, 2 Vet. App. 376 (1992) (noting 
that the General Counsel is VA's chief legal officer, and 
holding that agreements of the General Counsel override Board 
findings).

Since the Board in its 1974 decision could not have used 
negative evidence, or the lack of a review of the record to 
reject Dr. Kean's opinion; it would have been bound to accept 
the opinion and grant service connection.  The Board would 
have been bound to accept Dr. Kean's conclusion relating 
hearing loss to service, and a different result would have 
ensued.  Thus, the Board's failure to consider the correct 
evidence was outcome determinative.  Accordingly, the Board 
must find that the 1974 decision was the product of CUE.


ORDER

The motion for revision of the May 1974 Board decision on the 
grounds of CUE is granted.




                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



